Citation Nr: 1036987	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for residuals of a right 
big toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to January 
1950 and he has additional service with the United States Army 
Reserves through January 1955.  See Report of Discharge from the 
United States Army Reserves indicating transfer to the Reserves 
from active status in January 1950. 

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO) 
which denied service connection for bilateral carpal tunnel 
syndrome, a right leg disability, a right big toe disability, and 
a right hand disability.    

The Veteran was scheduled for a September 2009 travel Board 
hearing; however, he withdrew his hearing request prior to his 
scheduled hearing, indicating that he could not attend, and that 
he wished for the Board to make a decision with the evidence on 
file.  

The Board denied the Veteran's claim for service connection for a 
right hand disability and remanded the remaining issues for 
further development in November 2009.  The case is once again 
before the Board. 


FINDINGS OF FACT

1.  The Veteran's right carpal tunnel syndrome is not 
etiologically related to a period of qualifying service.  

2.  The Veteran's left carpal tunnel syndrome is not 
etiologically related to a period of qualifying service.  

3.  A right leg disability is not shown to be etiologically 
related to a period of qualifying service.  

4.  A right big toe disability is not shown to be etiologically 
related to a period of qualifying service.  


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was not incurred in or 
aggravated by a period of qualifying service nor may it be 
presumed to have been incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Left carpal tunnel syndrome was not incurred in or aggravated 
by a period of qualifying service nor may it be presumed to have 
been incurred or aggravated in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A right leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  A right big toe disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

August 2007 and December 2007 letters, informed the Veteran of 
the evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  The December 2007 letter 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private treatment records and a VA 
examination report have been associated with the claims file.  
The Veteran's service treatment records are not available in this 
case.  The RO requested service treatment records from the 
National Personnel Records Center (NPRC) in September 2007; 
however, no clinical records were available.  The RO also made a 
request for the Veteran's Reserves service clinical records from 
Camp McCoy dated in 1954; however, no clinical records were 
available.  In a December 2008 memorandum, the RO found that all 
procedures to obtain the Veteran's service records had been 
correctly followed.  The efforts to obtain these records had been 
exhausted, and based on these facts, the RO determined that the 
records were unavailable.  In cases where the Veteran's service 
treatment records are unavailable through no fault of his own, 
there is a "heightened duty" to assist him in the development of 
the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical records. 
See Moore v. Derwinski, 1 Vet. App. 401 (1991).  A December 2008 
RO file memorandum shows that the Veteran's service treatment 
records were unavailable for review.  All procedures to obtain 
service treatment records were followed, and all efforts to 
obtain military service treatment records and personnel records 
were attempted.  

The Board notes that the Veteran was afforded a VA examination in 
February 2010.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains a 
description of the history of the disability at issue; documents 
and considers the Veteran's complaints and symptoms; and contains 
a clear opinion with respect to the etiology of the Veteran's 
currently claimed carpal tunnel syndrome, right leg disability, 
and right big toe disability along with a statement of reasons 
and bases for the opinions rendered.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  In order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system, become 
manifest to a degree of 10 percent or more within one year after 
the date of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Active military, naval, or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, or any period of inactive 
duty training (IADT) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2009).  ADT includes full- time duty 
performed for training purposes by members of the Reserves and 
National Guard of any state. 38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c)(1) and (3) (2009).  Presumptive periods do not 
apply to ADT or IADT. Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  Thus, service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ADT, or from an injury incurred or 
aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).

Carpal Tunnel Syndrome

As the Board has noted above, the Veteran's service treatment 
records are not available.  

A May 2001 private treatment report shows that the Veteran had 
reported freezing both of his hands with Freon approximately 30 
years prior and he reported having numbness in the hands 
secondary to this.  

A June 2001 private treatment note shows that the Veteran 
underwent surgery for severe right carpal tunnel syndrome.  This 
was the earliest medical evidence of record which reflects a 
diagnosis of carpal tunnel syndrome.  Private treatment records 
dated in January 2002 show that the Veteran also had probable 
left carpal tunnel syndrome. 

A July 2006 VA treatment report shows that the Veteran had a 
history of right carpal tunnel surgery and that left carpal 
tunnel surgery was recommended at that time.  VA treatment 
records dated from 2007 to 2009 reflect continuing treatment for 
bilateral carpal tunnel syndrome. 

The Veteran reported that he had swelling and numbness of the 
hands due to loading shells in a 105mm howitzer cannon in 
service, a process which involved both the right and left hands.  
He reported that he was given ice for his hands in service and 
reported numbness since service.  The Veteran indicated that he 
was not treated at a clinic or dispensary.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The Board finds, first, that the Veteran is competent to report 
that he had swelling of the hands while loading cannon shells in 
service.  The Veteran is also competent to report that he 
continued to notice numbness in the hands subsequent to service.  
The Board finds that the Veteran's testimony in this regard is 
likely credible given the nature to his in-service duties.  
However, the Board finds it notable that the Veteran also 
reported in a May 2001 private treatment report, that he had 
numbness of both hands after exposure to Freon approximately 30 
years prior.  This would have been approximately 20 years after 
his separation from service.  The Veteran's lay statements do not 
account for post-service injuries to the hands.  Further, the 
Board finds that the Veteran is not competent to relate his 
currently diagnosed carpel tunnel syndrome to his in-service 
symptomatology.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The case was therefore 
remanded for a VA examination to determine if the Veteran's 
bilateral carpal tunnel syndrome was etiologically related to 
service.  

A VA examination was completed in February 2010.  The VA examiner 
reviewed the claims file and interviewed the Veteran.  The VA 
examiner described the Veteran's in-service history.  The Veteran 
reported that while loading 105 millimeter howitzer shells, he 
developed swelling in the hands and wrist pain.  With respect to 
the Veteran's post-service history, the Veteran reported that he 
started to have problems with his hands and wrists since service, 
and he was diagnosed within the last few years as having a 
bilateral carpal tunnel repair along with carpal tunnel thenar 
atrophy of the left hand.  The VA examiner noted that he Veteran 
seemed confused during the interview process, particularly in 
talking about his occupation.  The Veteran was retired, though he 
could not remember when he retired or at what age.  The Veteran 
had worked as a dairy farmer, he had raised sheep, and he had 
done carpentry work in the past along with working on a railroad.  
A physical examination was completed.  The Veteran was diagnosed 
with a status post carpal tunnel repair in the right hand, and 
status post carpal tunnel repair in the left hand with thenar 
eminence, atrophy, and weakened left hand.

The VA examiner opined that the Veteran's bilateral carpal tunnel 
repair was less likely than not related to his artillery duties 
in the military.  The VA examiner stated that there was no 
documentation of any of this in the Veteran's claims file, no 
witness letters, and there was no documentation of any follow-up 
problems within the first five years after the Veteran's military 
service.  The VA examiner noted that the Veteran was in the 
Reserves and did this for just two weeks out of the year.  He 
stated that due to the lack of documentation of events that 
occurred over 50 years prior, it was less likely that the 
Veteran's carpal tunnel repair was related to service.  The VA 
examiner noted that conditions not resulting in medical discharge 
and without documentation of ongoing medical care within five 
years of discharge were most likely resolved self-limited 
conditions.

VA treatment records and a VA examination show that the Veteran 
has currently diagnosed carpal tunnel syndrome.  However, the 
Veteran's current carpal tunnel syndrome is not shown to have 
been incurred in service.  The earliest evidence of a diagnosis 
of carpal tunnel syndrome on record was in 2001, over 50 years 
after the Veteran's separation from service.  There is no 
evidence of record which links the Veteran's current diagnoses of 
carpal tunnel syndrome to reported in-service duties or his 
reports of swelling of the hands in service.

According to the United States Court of Appeals for Veterans 
Claims (CAVC), "the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  In this case, the Board finds that 
the February 2010 VA opinion provides the most probative evidence 
of record with respect to the etiology of the Veteran's carpal 
tunnel syndrome.  The medical evidence reviewed and discussed by 
the examiner was factually accurate.  Based on his review of the 
medical evidence, on the Veteran's own reported history noted 
during examination, and on his own expertise, the VA examiner 
provided a fully articulated opinion and provided sound reasoning 
for his conclusions.  The VA examiner found, based on a review of 
the available medical evidence and the lack of treatment for 
carpal tunnel syndrome in service or for several years after 
service, that the Veteran's right and left carpal tunnel syndrome 
was not likely related to his artillery duties in service.  
Because the Veteran's right and left carpal tunnel syndrome are 
not shown to be related to his reported in-service duties and 
symptomatology, the Board finds that service connection is not 
warranted. 

Right Leg and Residuals of a Right Big Toe Injury

The Veteran reported that while hitching a cannon to a truck in 
service, the hitch dropped out of his hands and fell and bruised 
his leg and right side of his big toe.  He reported that he 
bandaged the "scuff wound above his ankle and below his knee" 
using a first aid kit because they did not have access to a 
hospital dispensary where they were camped.  He reported that he 
lost no blood, but had a lot of pain.  He reported that he still 
had a tender bruise present on his leg and toe.  

VA and private treatment records dated from 2004 to 2008 show 
that the Veteran had lower extremity weakness and problems with 
mobility secondary to severe spinal stenosis.

A May 2009 VA treatment report shows that the Veteran caught his 
big toe and tripped and fell landing on both knees.  The VA 
physician noted that the Veteran reported redness to the right 
lower leg due to an old Army injury.  A subsequent treatment 
report noted some open skin lesions on the right shin due to a 
previous fall.  The Veteran was also noted to have an avulsed 
toenail in the right foot.  

A February 2010 VA examination included a review of the claims 
file.  During the Veteran's February 2010 VA examination, he 
reported that the accident causing his claimed right leg and big 
toe disabilities occurred during the course of his Reserve 
service.  Specifically, he stated that on the last day of annual 
training camp in his fifth year of the Reserves, a 105 howitzer 
hitch slammed against the dorsal aspect of his right lower 
leg/ankle region, causing a scrape, and then landed on this right 
big toe causing him to eventually lose his big toe nail.  He 
stated that his right toe nail did not grow back normally.  A 
physical examination of the right foot and right lower leg was 
completed.  The Veteran had thickened toenails on all digits with 
poor skin care and hygiene in between the digits.  With respect 
to the right lower extremity, the Veteran had scant discoloration 
on the lower one third of the dorsal tibia/fibula region that 
appeared to be a type of venous stasis.  The Veteran was 
diagnosed with thickened toenails on all digits with abnormal 
growth on the right big toe, and with skin discoloration of the 
right lower anterior tibia/fibula region.  The VA examiner opined 
that the Veteran's lower leg skin discoloration and right big toe 
nail abnormal growth was less likely than not caused by his 
military service.  In this regard the VA examiner noted that 
there was no documentation of any right lower leg or right big 
toe injury in the claims file and there was no documentation of 
being seen for any right lower leg or big toe problems after the 
Veteran's military service.  He concluded that these conditions 
were most likely to have been resolved, self-limited conditions.  

The Board finds that the February 2010 VA opinion provides the 
most probative evidence of record with respect to the Veteran's 
current right leg and right big toe diagnoses and the etiology of 
his diagnosed disabilities.  The Veteran was examined.  The 
Veteran's reported in-service history was discussed.  The medical 
evidence reviewed and discussed by the examiner was factually 
accurate.  Based on his review of the medical evidence and on his 
own expertise, the VA examiner concluded that the Veteran's lower 
leg skin discoloration and right big toe nail abnormal growth was 
less likely than not caused by his military service.  The Board 
finds that the VA examiner has provided a sufficient statement of 
reasons and bases supporting his conclusions.  

The Board notes, in this case that the Veteran is competent to 
describe an in-service injury.  He is competent to report that he 
had a scuff wound above his ankle and below his knee, and he is 
competent to report that his toe grew back abnormally.  The Board 
finds, however, that there is some question as to the credibility 
of the history reported by the Veteran.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  In that regard, during the Veteran's VA 
examination, he was noted to be confused.  He had a poor memory 
for injuries occurring after his military service, and he had 
difficulty with remembering his occupational history.  He did not 
know when he had retired from work or at what age, and at one 
point during the examination, he told the VA examiner that he was 
not retired, and was working full-time.  The Board further notes 
that there was some discrepancy shown in relation to the 
Veteran's reported hand injuries.  In relation to his claim, he 
reported numbness in the hands since service due to loading 
cannon shells; however, private treatment records show that the 
Veteran noted having numbness in the hands since sometime in the 
1970s after exposure to Freon.  Because there is some question to 
the credibility or accuracy of the Veteran's reported history, 
the Board finds that service connection in this case cannot be 
granted based on his lay testimony alone, particularly in the 
absence of any competent medical evidence which support his 
contentions.  

The Veteran's right leg and right big toe disabilities, diagnosed 
as an abnormal growth on the right big toe and skin discoloration 
of the right lower anterior tibia/fibula, are not shown to have 
been incurred in service.  Therefore, the Board finds that 
service connection is not warranted for a right leg disability.  
Service connection is also not warranted for residuals of a right 
big toe injury.

C.  Conclusion

Although the Veteran has currently diagnosed carpal tunnel 
syndrome, an abnormal growth on the right big toe, and skin 
discoloration of the right lower anterior tibia/fibula, the 
record provides no competent and credible evidence showing that 
such disabilities were incurred or aggravated in service, and no 
nexus has been established between the Veteran's current 
disability and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against finding 
that the Veteran has right and left carpal tunnel syndrome 
etiologically related to active service.  The preponderance of 
the evidence is against finding that the Veteran has a current 
right leg disability etiologically related to active service.  
The preponderance of the evidence is against finding that the 
Veteran has currently diagnosed residuals of a right big toe 
injury etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claim.
 



ORDER

Service connection for right carpal tunnel syndrome is denied.

Service connection for left carpal tunnel syndrome is denied.

Service connection for a right leg disability is denied.

Service connection for residuals of a right big toe injury is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


